DETAILED ACTION
This action is in response to the Amendment dated 13 May 2022.  Claims 1, 13, 14, 15, 19, 23, 24, 27 and 28 are amended.  Claim 29 has been cancelled.  No claims have been added.  Claims 1-11 and 13-28 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-28 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Kopp et al. (US 2015/0113451 A1), Neels et al. (US 2015/0019537 A1), Krantz et al. (US 2016/0210355 A1), Smith et al. (US 2009/0055335 A1) and Tompkins (US 2018/0004363 A1).

Kopp teaches displaying aggregated data to the user in the form of widgets and allowing the user to select a particular area of interest of the data.

Neels teaches running algorithms on fields of data that match a threshold condition relevance score.

Krantz teaches allowing the user to select a particular part of graphically displayed data and performing iterative filtering based on the selected part.  The iterative filtering can narrow and expand the result set to the user.

Smith teaches automatically selecting the appropriate algorithm, recursively, based on a set output type.

Tompkins teaches matching an algorithm to a data source by matching the data type and filter the plurality of available algorithms to a compatible algorithm.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: an electronic interface over which a dataset is accessible; and processing resources including at least one processor and a memory coupled thereto, the processing resources being configured to execute instructions stored to the memory to at least: access the dataset using the electronic interface; identify features within the dataset, wherein different features describe different properties of or pertaining to one or more data elements in the dataset; identify potential features of interest from the identified features; enable selection of one of the identified potential features of interest; and responsive to a selection of one of the identified potential features of interest: (a) select, based on a data type that is associated with the selected feature of interest, at least one of a plurality of algorithms and run the selected at least one of the plurality of algorithms on the dataset to identify at least one related feature that satisfies an influence threshold with respect to the selected feature of interest, wherein the at least one of the plurality of algorithms that are selected are variable across successive repetitions; (b) generate a display including a visual representation of each related feature, each visual representation including representations of data values associated with the respective related feature, wherein the representations of the data values form parts of the respective visual representations; (c) enable selection of one of the representations of the data values from one of the displayed visual representations; (d) responsive to a representation of a data value being selected in (c), filter rows from the dataset based on the selected representation of the data value and the respective related feature for the one of the representations of the data values that is selected; and repeat at least (a) - (c), wherein the repetition is performed in connection with the filtered dataset, wherein the dataset filtration is maintained through successive   repetitions, and wherein features not previously identified as being related in an earlier instance of (a) are identifiable in successive repetitions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174